 AO 199A (Rev. 12/Il) Order Setting Conditions of ReIas                                                Pagc I of       3     Poges



                                      UNITED STATES DISTRIcT COURT
                                                                  forthe                             RECEVED
                                                          District of New Jersey
                                                                                                                   APR 2 42019
                    United States of America
                               v.
                                                                     )                                     .
                                                                                                                                     M
                                                                                                               WILLIAM T. wATW
                      LAwrence Espaillat                                                                            CI FRK
                                                                     )        Case No.   Cr. 192’i (PGS)

                              Defen, ani                  —




               Irnende.                ORDER SETTING CONDITIONS OF RELEASE

 IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C.          §   l4135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                     P/ace



      on
                                                                   Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an J\ppearance Bond, if ordered.
                                         OOOOO
AO I QQR (Rey I /I 1) AMitinnl                 (nitinn     nf RIec                                                                           Pg          nt   3      Pgec

                                                                ADDITIONAL        CONDITIONS         OF      RELEASE




         IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(    )
             (6)       The defendant is placed in the custody of:
                       Person     or   organization



              Address (only f above is an organization)
              City and state                                                                                      Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                                  Signed:
                                                                                                              Custodian                                       Date

()           (7)       The defendant must:
             X. )      (a) submit to supervision by and report tbr    supervision to the’  ç4Ck..\                rL)
                             telephone number                              no later than
                                                                           .




                       (b)   continue or actively seek employment.
                   )   (c)   continue or start an education progra    .




                       (d)   surrender any passport to:         ?c-            ci Seirvic.e&
                       (e)   not obtain a passport or other international travel document.
                   )   (f)   abidç by the following restrictions qn personal assoc1ion residence or tra\el           fE.,LjJ(J
                                       -o        rJz ie.s p-rwe                                                      ‘ZCY
                       (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the mv       gatmon or prosecution.
                             including:




                       (h) get medical or psychiatric treatment:

                       (i) return to custody each                     at           o’clock after being released at                o’clock for employment, schooling,
                                                    purposes:
                             or   the   following




         (L2 (i)             maintain residence                                                         us                vices om or sdp0[.                         s

         (         ) (k) not possess a firearm, destructive device, or other weapon.
         (         ) (I) not use alcohol (       ) at all (      ) excessively.
         (         ) (m) not use or unlawfully  possess   a narcotic drug or other controlled    substances defined in 21 U.S.C. § 802. unless prescribed by a licensed
                           medical practitioner.
                       (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may he used with random
                           frequency and may include urine testing. the wearing of a sweat patch. a remote alcohol testing system. and/or an tbrm of prohibited
                           substance screening or testing. The defendant must not obstruct, attempt to obstruct. or tamper with the efficiency and accuracy otprohihited
                           substance screening or testing.
                       (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial ser ices otlice or
                           supervising officer.
                       (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                                    (i) Curfew. You are restricted to your residence every day (           ) from                      to            .  or (       ) as
                                        directed by the pretrial services office or supervising officer: or
                           ( ) (ii) Home Detention. You are restricted to your residence at all times except for employment: education: religious ser ices: medical.
                                        substance abuse, or mental health treatment; attorney visits: court appearances: court-ordered obligations: or other acti ities
                                        approved in advance by the pretrial services office or supervising officer: or
                                ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                        court appearances or other activities specifically approved by the court.
                       (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                           requirements and instructions provided.
                             ‘   ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                   supervising officer.
                       (r) report as soon as possible. to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                           arrests. uestionin or       fi stops.
                                                                                                             ,/
                                                      .



         cX            (s)                               ce-                    ru’                                           .




             bQL.) )o                        conc                    c’i9#            o-aYiJpfliv(.S
AO 199C (Rev. 09/08) Advice of Penalties                                                                       Page                  of
                                                                                                                                            ‘7   Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation:
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                                                                                                                                 —
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you will be fined
              not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years—you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                               —




       (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                              —




       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware ofthe conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                           4/C                 4zjt.         endant s .Signaiwe


                                                                                                                       .     .            ...




                                                                                              City and State




    v/
                                                   Directions to the United States Marshal

(    )   The defendant is ORDERED released after processing.
         The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
         has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
         the appropriate judge at the time and place specified.


Date:


                                                                  o   ..
                                                                                       Judicial Officer s Signature

                                                                                  e\cs G
                                                                                     Printed name and title
                                                                                                               .         v                       \LS

                     DISTRIBUTION.         COURT    DEFENDANT     PRETRIAL SERVICE       U S ATTORNEY             ti S MARSHAl.
